                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 CHANTE' HODGE,

        Plaintiff,

        v.

 WALRUS OYSTER ALE HOUSE,
 STAR RESTAURANT GROUP, LLC,
 JASON FLEMING,
 STUART R. DAMON,
                                                              Civil Action No. TDC-18-3845
 KRISTOPHER S. CARR,
 DESMOND J. REILLY,
 WILLIAM GROBEN,
 RACHEL BAROODY,
 CAROL SEVILLA,
 NICOLE BAUMGARTNER and
 "DOE" RESTAURANT HOST,

        Defendants.




                                  MEMORANDUM OPINION

       Plaintiff Chante' Hodge has filed a civil action against Defendants Walrus Oyster & Ale

House, Star Restaurant Group, LLC, Jason Fleming, Stuart R. Damon, Kristopher S. Carr,

Desmond J. Reilly, William Groben, Rachel Baroody, Carla Sevilla, Nicole Baumgartner, and Doe

Restaurant Host (collectively, "Defendants"), alleging race and age discrimination in violation of

Title VII of the Civil Rights Act of 1964,42 U.S.C.   SS 2000e-2000e-1?   (2012); 42 U.S.C.   S 1981
("Section 1981"); and the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C.        SS 621-
634 (2018). Pending before the Court are a Motion to Dismiss by all named Defendants other than

Baumgartner and a separate Motion to Dismiss in which Baumgartner joins in the first Motion

(collectively, "the Motions").   Having reviewed the filings, the Court finds that no hearing is
necessary.   See D. Md. Local R. 105. 6. For the following reasons, the Motions to Dismiss are

GRANTED IN PART and DENIED IN PART.

                                       BACKGROUND

        Hodge, an African American woman, worked at the Walrus Oyster & Ale House ("Walrus

Oyster House" or "the Restaurant") as a server from March 24, 2015 until her resignation on April

1, 2017. She turned 40 years old during her first year of employment.      Walrus Oyster House,

which opened in September 2014, is a restaurant located at National Harbor in Prince George's

County, Maryland and is owned by Defendant Star Restaurant Group, LLC ("Star Restaurant

Group"). The rest of Defendants were either owners of Walrus Oyster House or Star Restaurant

Group, or were employed in a management position at Walrus Oyster House during Hodge's

tenure there.

        According to Hodge, she quickly showed herself to be an especially adept server, so much

so that in May 2015 she was offered and accepted a position as a "Server Trainer," which required

her to train the Restaurant's existing and incoming service staff. Compl. ~~ 50-55, ECF No. 1.

Considering this position to be a stepping stone to a managerial role, Hodge then submitted a

proposal that she be placed in a floor manager position. Defendant Stuart Damon, an owner and

manager of Walrus Oyster House, denied Hodge her proposed managerial position, but he told her

in the same time frame that she would be promoted to a higher position known as "Captain Server"

or to a manager position as additional restaurants were opened. Id. ~~ 84-86.

       Nevertheless, starting from Hodge's designation as a Server Trainer through the following

year, Defendants filled several other managerial positions without offering them to Hodge. None

of the individuals hired to fill these positions were African American.   For example, in August

2016, Damon and Defendant Jason Fleming, the General Manager of Walrus Oyster House,



                                                2
promoted to a supervisory position Taylor Blare, a 20-year-old white woman who was hired in

July 2015 as a server and was trained by Hodge, even though Blare had not sought the promotion.

Defendant Rachel Baroody, who was hired as a floor manager in 2016, had to ask Hodge on several

occasions for work-related advice. Although it is unclear whether Hodge officially applied for

these positions, she had previously expressed interest in being promoted to a managerial position.

Nevertheless, none of these positions were offered to her, and they were apparently filled through

an informal and opaque process.

       Hodge also alleges that during her time at Walrus Oyster House, she was subjected to

discrimination in how tables and customers were allocated to servers. She contends that from June

2016 to January 2017, she was repeatedly skipped in the seating rotation, meaning that a party of

customers that should have been seated in her designated section in the Restaurant was instead

seated in a white or Hispanic server's section. She further alleges that on some occasions tables

in her designated section were allocated to white servers' sections, without any other tables being

placed in Hodge's section to balance out the assignments. These practices of reducing the number

of tables and customers allocated to Hodge, which reduced the amount of the tips she received, cut

her overall earnings by as much as 25 percent.       The servers who benefited from this unequal

treatment in assigning customers and tables were both younger than Hodge and not African

American.

       Hodge also describes       several other incidents that she claims further demonstrate

Defendants'   discrimination against her.   One evening, she was forced to compensate Walrus

Oyster House for a counterfeit $100 bill she had accepted, while less than a week later a white

server was not forced to do so when she could not account for $70 in sales. On another occasion,

on November 27, 2016, Fleming, who is white, "stalked" and "followed" Hodge around the



                                                 3
Restaurant,   "watching   everything   she would        do" and directing   "hostile,   hateful,   evil,

discriminatory and very angry looking expressions" at her. Compl.,-r 111. That same day, Fleming

threw out a carton of fresh grapes Hodge had purchased for herself and left in the storage room,

even though he had allowed a non-African American employee to eat in the storage room around

the same time. According to Hodge, Fleming maliciously threw out her personal food and drinks

without justification on other occasions as well.

        Hodge also alleges that on December             1, 2016, Walrus Oyster House management

deliberately failed to assign her to work a lucrative, 200-person special event at the Restaurant.

When another server arranged to have Hodge substitute for her that evening, Fleming and Damon

refused to let Hodge take the shift. In January 2017, Hodge was again denied the opportunity to

work an unfilled shift. That same month, Hodge's normal schedule was reduced to just two shifts

a week, while the Restaurant's white servers were still scheduled for four or five shifts a week.

Finally, she points to other instances in which African American employees were passed over for

promotions or had their shifts changed. Hodge ultimately resigned from Walrus Oyster House on

April 1, 2017.

       Meanwhile, on December 5, 2016, Hodge sent a letter to the United States Equal

Employment Opportunity Commission ("EEOC") detailing some of her complaints. She then filed

an official EEOC charge of discrimination ("the EEOC Charge") on January 10, 2017. The EEOC

Charge alleges that "[b ]eginning in or about July 2015, and continuing, I have been subjected to

unequal terms and conditions of employment based on my race (Black) and age (40). The unequal

terms and conditions of employment have taken the form of being subjected to unfavorable

treatment, skipped in assignment of guests, and denied equal and fair assignment of duties (seating




                                                    4
tables in my section)."   EEOC Charge, Mot. Dismiss Ex. B, ECF No. 27-3. On September 27,

2018, the EEOC issued Hodge a right-to-sue letter.

       On December 21, 2018, Hodge filed this action. Construed liberally, the Complaint asserts

claims of: (1) discriminatory treatment on the basis of race and age, in violation of Title VII,

Section 1981, and the ADEA; (2) failure to promote on the basis of race and age, in violation of

Title VII, Section 1981, and the ADEA; (3) a racially hostile work environment, in violation of

Title VII and Section 1981; (4) constructive discharge on the basis ofrace, in violation of Title VII

and Section 1981; and (5) intentional infliction of emotional distress.

                                          DISCUSSION

       In their Motions to Dismiss, Defendants seek dismissal of most, but not all, of Hodge's

claims. Defendants argue that (1) Hodge's failure-to-promote claims must be dismissed because

she failed to exhaust administrative remedies as to those claims; and (2) Hodge has not alleged

sufficient facts to state plausible claims of discriminatory     failure to promote, hostile work

environment, constructive discharge, or intentional infliction of emotional distress.       Notably,

Defendants have not sought dismissal of Hodge's discriminatory treatment claims under Title VII,

Section 1981, and the ADEA based on her allegations of discriminatory table assignments at

Walrus Oyster House. Such claims, which allege discriminatory treatment in terms and conditions

of employment that impacted Hodge's wages and earnings, will remain in the case regardless of

the arguments asserted in the Motions. See, e.g., Ray v. Int'[ Paper Co., 909 F.3d 661, 670 (4th

Cir. 2018) (holding that an employee who was prevented from working voluntary overtime shifts

and thus lost "a significant part of [her] earnings" had suffered an adverse employment action for

purposes of Title VII).




                                                 5
I.      Legal Standards

        Defendants move to dismiss Hodge's claims both for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(l) and for failure to state a claim upon which

relief can be granted pursuant to Rule 12(b)( 6). Defendants' jurisdictional argument is based on

the claim that this Court lacks subject matter jurisdiction over Hodge's Title VII and ADEA

failure-to-promote claims because Hodge did not exhaust administrative remedies by including

these claims in her EEOC Charge. See 29 U.S.C.          S 626(d)(l);   42 U.S.c.   S 2000e-5(t)(l).   After

Defendants filed their brief, however, the United States Supreme Court held in Fort Bend County

v. Davis, 139 S. Ct. 1843 (2019), that "Title VII's charge-filing instruction is not jurisdictional."

Id. at 1846. In so ruling, the Court abrogated the prior holding of the United States Court of

Appeals for the Fourth Circuit that Title VII's exhaustion requirement relating to the content of an

EEOC charge was jurisdictional.       See id.; Jones v. Calvert Group, Ltd., 551 F.3d 297,300-01 (4th

Cir. 2009), abrogated by Fort Bend, 139 S. Ct. 1843,1846 (2019). Although Jones also held that

the analogous ADEA exhaustion requirement was jurisdictional, Jones, 551 F.3d at 301, the

reasoning of Davis applies equally to that provision and therefore compels the conclusion that it,

too, is non-jurisdictional.   See Davis, 139 S. Ct. at 1849-5] ; see also Johnson v. Silver Diner, Inc.,

No. PWG-18-3021, 2019 WL 3717784, at *2 (D. Md. Aug. 7, 2019) (consid~ring the exhaustion

requirements of both Title VII and the ADEA under Rule 12(b)(6)).              Rule 12(b)(l) is thus an

improper vehicle through which to enforce the exhaustion requirements of both Title VII and the

ADEA. The Court will instead treat Defendants' arguments regarding Hodge's purported failure

to exhaust as raised under Rule 12(b)(6). Cf Stewart v. lancu, 912 F.3d 693, 701-02 (4th Cir.

2019) (holding that Title VII's 180-day waiting period is a non-jurisdictional, claim-processing

rule that should be addressed under Rule 12(b)(6)).



                                                    6
       To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       A claim is

plausible when the facts pleaded allow "the Court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. Although courts should construe pleadings of

self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), legal conclusions

or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the

complaint as a whole, consider the factual allegations in the complaint as true, and construe the

factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Bd. ofComm'rs      of Davidson Cty., 407 F.3d 266,268 (4th Cir. 2005).

        Ordinarily, on a motion to dismiss under Rule 12(b)(6), the Court may consider only the

Complaint, its attachments, and documents integral to the Complaint. See Fed. R. Civ. P. 12(d);

Mason v. Machine Zone, Inc., 851 F.3d 315, 317 n.2 (4th Cir. 2017). In considering Defendants'

claim of failure to exhaust administrative remedies, the Court will consider Hodge's EEOC Charge

attached to the Motion, as it is integral to the complaint. See White v. Mortgage Dynamics, Inc.,

528 F. Supp. 2d 576, 579 (D. Md. 2007) (holding that an EEOC charge attached to a motion to

dismiss could be considered because it was integral to the complaint and the plaintiff had not

objected to its consideration).   The Court will also consider Defendants' response to the EEOC

Charge that was attached to Hodge's memorandum in opposition to the Motions, as Hodge

referenced it in her Complaint and its authenticity is not in dispute.       See Walch v. Adjutant

General's Dept. of Texas, 533 F.3d 289, 293-94 (5th Cir. 2008) (holding that the court could

consider exhibits attached to the plaintiff s opposition to the defendants' motion to dismiss because

"(n]o party questions the authenticity of these two documents and both were sufficiently referenced

in the complaint"); cf Am. Chiropractic Ass'n v. Trigon Healthcare, Inc., 367 F.3d 212,234 (4th



                                                  7
Cir. 2004) ("[W]e have held that when a defendant attaches a document to its motion to dismiss,

'a court may consider it in determining whether to dismiss the complaint [if] it was integral to and

explicitly relied on in the complaint and [if] the plaintiffs do not challenge its authenticity.'"

(citation omitted)).

II.     Discriminatory Failure to Promote

        Hodge claims that Defendants failed to promote her because of race in violation of Title

VII and Section 1981, and because of age in violation of the ADEA. Defendants counter that (1)

Hodge failed to present this claim in her EEOC Charge and so is precluded from raising it under

Title VII and the ADEA; and (2) even if Hodge properly exhausted administrative remedies, she

has failed to allege sufficient facts to state a plausible claim for relief for discriminatory non-

promotion.

        A.       Exhaustion of Administrative Remedies

        Discrimination claims under both Title VII and the ADEA are subject to an administrative

exhaustion requirement. See 29 U.S.C.      S 626(d);   42 U.S.c.    S 2000e-5(f)(1).   Under both statutes,

exhaustion demands that the plaintiff first file a charge with the EEOC. See 29 U.S.C.            S 626(d);
42 U.S.C.    S 2000e-5(f)(I).   This EEOC charge "defines the scope of [the plaintiffs]         subsequent

right to institute a civil suit." Smith v. First Union Nat'l Bank, 202 F.3d 234, 247 (4th Cir. 2000)

(citation omitted). If a plaintiff fails to include a claim in the EEOC charge, the plaintiff may later

assert it in federal court only ifit is "reasonably related to [the] EEOC charge and can be expected

to follow from a reasonable administrative investigation."         Id.

        The Fourth Circuit has found that even where an EEOC charge and a subsequent federal

court complaint allege distinct instances of mistreatment, they are nevertheless sufficiently related

if the mistreatment constitutes the same type of discrimination at the hands ofthe same actor. See,



                                                   8
e.g., Sydnor v. Fairfax Cty., 681 F.3d 591, 594-96 (4th Cir. 2012) (holding that, where an EEOC

charge and subsequent federal court complaint both alleged discrimination            on the basis of

disability because the plaintiff was denied a reasonable            accommodation,    the exhaustion

requirement      was satisfied   even though the plaintiff    raised different    specific reasonable

accommodations in the two documents); Smith, 202 F.3d at 248 ("Both Smith's Complaint and

her EEOC charge allege retaliatory actions by First Union's management                because of her

complaints about Scoggins. We therefore can analyze the merits of Smith's retaliation claim.").

By contrast, the Fourth Circuit has concluded that where the allegations in the EEOC charge and

the federal court complaint differ in terms of the alleged discriminatory          actor, the type of

discriminatory     conduct, and the relevant time period, the newly stated claim has not been

exhausted. See Chacko v. Patuxent Inst., 429 F.3d 505, 510-13 (4th Cir. 2005) (holding that the

plaintiff had failed to exhaust where the EEOC charge alleged three specific instances of

harassment by a supervisor and the federal court complaint alleged long-term harassment by

colleagues). "A claim will also be typically barred if the administrative charge alleges one type of

discrimination-such      as discriminatory failure to promote-and    the claim encompasses another

type-such     as discrimination in pay and benefits." Id. at 509.

       Against this backdrop, the Court cannot find that the failure-to-promote         claims Hodge

asserts in her Complaint are reasonably related to the discriminatory treatment claims she made in

her EEOC Charge. See id. In Dennis v. County of Fairfax, 55 F.3d 151 (4th Cir. 1995), the plaintiff

had filed an EEOC charge alleging that he was subjected to "disparate disciplinary treatment" at

work after an incident with a white co-worker. Id. at 153. In his subsequent federal lawsuit, he

alleged "traditional claims of discrimination in hiring, promotion, and training." Id. at 156. The

court held that, to the extent that these claims were brought under Title VII, the plaintiff had failed



                                                   9
to exhaust them because they "exceed[ ed] the scope of the EEOC charge and any charges that

would naturally have arisen from an investigation thereof." Id     Similarly, in her EEOC Charge,

Hodge complained only of disparate treatment in table assignments, describing how "[t]he unequal

terms and conditions of employment have taken the form of being subjected to unfavorable

treatment, skipped in assignment of guests, and denied equal and fair assignment of duties (seating

tables in my section)." EEOC Charge at 1. She first broached the distinct issue of promotions in

the Complaint initiating this case. As in Dennis, the Court finds that a claim of discrimination in

one aspect of the employment relationship is not reasonably related to a claim of discrimination in

a distinctly separate aspect of the employment relationship. See Dennis, 55 F.3d at 156; Chacko,

429 F.3d at 509.

       This conclusion is bolstered by the fact that Hodge's EEOC Charge failed to put

Defendants on notice of her discriminatory non-promotion claims. "To determine that a judicial

complaint is reasonably related to an EEOC complaint, the court must find that the defendant had

sufficient notice from the administrative charge of the alleged kinds of discrimination."   McGaw

v. Biovail Pharmaceuticals, Inc., 300 F. Supp. 2d 371, 373 (D. Md. 2004); see also Miller v. Am.

Airlines, Inc., 525 F.3d 520, 526 (7th Cir. 2008) (holding that claims raised in federal court were

not reasonably related to those raised in a EEOC charge in part because "the allegations in the

plaintiffs' EEOC charges were not enough to put American Airlines on notice" of the subsequent

claims). Here, Defendants appear to have been entirely unaware of Hodge's complaints regarding

discriminatory non-promotion.   In their written response to the EEOC Charge, Defendants focused

exclusively on issues relating to Hodge's table assignments and made no mention of promotions.

To be sure, employers do not need to respond to allegations for them to be deemed exhausted. Cf

Smith v. Cheyenne Retirement Investors L.P., 904 F.3d 1159, 1165 (lOth Cir. 2018) ("We have



                                                10
consistently held, time and again, that the reasonable and likely scope of the investigation is

determined by the allegations contained in the [EEOc] Charge itself, rather than in the Charge and

any responsive documents." (citations omitted)). Nevertheless, in assessing whether charges of

discriminatory   table assignments    are reasonably related to charges of discriminatory       non-

promotion, the lack of any basis to conclude that the EEOC Charge provided notice to Defendants

of Hodge's failure-to-promote claims provides further support for the conclusion that Hodge did

not exhaust administrative remedies on such claims.

       Because Hodge failed to exhaust as to her failure-to-promote claims under Title VII and

the ADEA, the Court will grant Defendants' Motions as to those claims. However, a claim of race

discrimination relating to non-promotion may also be brought under Section 1981. See, e.g.,

Williams v. Giant Food Inc., 370 F.3d 423,430 (4th Cir. 2004) (listing the elements of a prima

facie case for a Section 1981 failure-to-promote       claim).   Section 1981 contains no exhaustion

requirement. See 42 U.S.C.    9   1981; Johnson v. Railway Exp. Agency, Inc., 421 U.S. 454, 460-61

(1975). Thus, Hodge's failure to exhaust her discriminatory non-promotion claims under Title VII

and the ADEA does not preclude her from advancing such a claim under Section 1981. The Court

therefore must assess the sufficiency of the allegations underlying this claim.

       B.        Sufficiency of Allegations

       In her Complaint, Hodge alleges that, despite her stellar job performance, she was passed

over for promotions several times on the basis of race, in violation of Section 1981. Section 1981

provides that:

       All persons within the jurisdiction of the United States shall have the same right in
       every State and Territory to make and enforce contracts, to sue, be parties, give
       evidence, and to the full and equal benefit of all laws and proceedings for the
       security of persons and property as is enjoyed by white citizens, and shall be subject
       to like punishment, pains, penalties, taxes, licenses, and exactions of every kind,
       and to no other.


                                                  11
42 U.S.C.    S   1981(a). The statute defines the term "make and enforce contracts" to include "the

making, performance,       modification, and termination of contracts, and the enjoyment of all

benefits, privileges, terms, and conditions of the contractual relationship." Id.   S   1981(b). To state

a claim under Section 1981, a plaintiff must establish "purposeful, racially discriminatory actions

that affect at least one of the contractual aspects listed in   S   1981(b)." Spriggs v. Diamond Auto

Glass, 165 F.3d 1015,1018 (4th Cir. 1999). The substantive elements of a prima facie case of

employment discrimination under Section 1981 are the same as for a claim brought under Title

VII. Bryant v. Bell Atlantic Md., Inc., 288 F.3d 124, 133 n.7 (4th Cir. 2002); Sewell v. Strayer

Univ., 956 F. Supp. 2d 658, 673 (D. Md. 2013).

          In order for Hodge to establish a prima facie case of discrimination based on a failure to

promote, she must show that: (1) she is a member of a protected class; (2) she applied for the

position in question; (3) she was qualified for the position; and (4) she was rejected for the position

"under circumstances giving rise to an inference of unlawful discrimination."       Brown v. McLean,

159 F.3d 898, 902 (4th Cir. 1998) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973».     Although it is not strictly necessary for a plaintiff to establish all elements of a prima

facie case in the complaint, a plaintiff must allege sufficient facts to support a plausible inference

of discrimination and thereby raise a right to relief above the speculative level. See Swierkiewicz

v. Sorema NA., 534 U.S. 506, 510-11 (2002); Coleman v. Md. Court of Appeals, 626 F.3d 187,

190 (4th Cir. 2010).

          As an African American, Hodge satisfies the first requirement.       See Williams v. Staples,

Inc., 372 F.3d 662, 668 (4th Cir. 2004). She has also provided allegations sufficient to satisfy the

third requirement:      she alleges that she "would have been able to perform the duties of a floor

manager or assistan[t] manager, [or] even a General Manager." Compl. ~ 66. To substantiate this



                                                   12
claim, she points to her mental acuity, her 15 years of experience in the restaurant industry, and

her customer service abilities. Moreover, she alleges that the tasks she was already handling as a

Server Trainer were "things Floor Managers and General Managers would do in the restaurant

field."   Id. ~ 67. Particularly where Defendants do not challenge Hodge's qualifications, her

allegations on this point are sufficient at this stage of the litigation.

          The other two elements of a prima facie case are contested. On the second requirement,

Defendants argue that Hodge's allegations cannot give rise to a discriminatory non-promotion

claim because she has failed to allege that she applied for the promotions in question. Defendants

are correct that this is usually a requirement.    See Brown, 159 F.3d at 902. However, the Fourth

Circuit has held that where the promotional system is less than formal and transparent, plaintiffs

need not necessarily allege that they applied for the promotion at issue. See Williams v. Giant

Food Inc., 370 F.3d 423,431 (4th Cir. 2004). "(I]fthe employer fails to make its employees aware

of vacancies, the application requirement may be relaxed and the employee treated as if she had

actually applied for a specific position."     Id. Here, the Complaint, construed in the light most

favorable to Hodge, supports the conclusion that the promotions of white employees described by

Hodge were accomplished without a formal application process open to all qualified candidates.

Rather, as described by Hodge, several assistant manager or floor manager positions were filled

without Hodge receiving the opportunity to be considered for them, even though she had expressed

an interest in a promotion and had been told by Damon that she would be promoted. For example,

Taylor Blare, a 20-year-old white woman who had been trained by Hodge, was offered a

supervisory position even though "she did not initially ask for the position." CompI. ~ 75. Hodge's

assertion that the promotion came as a shock to her illustrates that the promotion process was not

open and transparent. Id. ~ 73. This informal promotional system is also demonstrated by Hodge's



                                                    13
description of her own advancement to Server Trainer, a position to which she did not apply but

which was instead offered to her.      In such an informal and opaque system, Hodge need not

demonstrate that she applied to a particular position in order to establish a prima facie case. See

Williams, 370 F.3d at 431.

       Defendants also challenge the fourth requirement of a prima facie case, arguing that Hodge

has not pleaded "a fact-based nexus between Defendants' decision to hire individuals other than

her for the positions in question and Defendants' purported bias against Plaintiffs      race." Mot.

Dismiss at 10, ECF No. 27-1. This requirement, however, is satisfied by an allegation that the

person who was actually promoted was not a member of the protected cla~s to which the plaintiff

belongs. Amirmokri v. Baltimore Gas & Elec. Co., 60 F.3d 1126, 1129-30 (4th Cir. 1995). Hodge

is African American, while all of those she claims were discriminatorily promoted are not. Hodge

has therefore satisfied this requirement and, more broadly, all of the elements ofaprimajacie    case

of a discriminatory failure-to-promote claim under Section 1981. The Court will therefore deny

the Motions on this claim.

III.   Hostile Work Environment

       While Hodge does not include a separate hostile work environment count in her Complaint,

she alleges that Defendants created a hostile work environment in a count entitled "Deprivation of

Title VII of the Civil Rights Act of 1964" and in another count entitled "42 U.S.C. Code Section

1981." Construing her self-represented complaint liberally, see Erickson v. Pardus, 551 U.S. 89,

94 (2007), the Court reads the Complaint as alleging that Defendants created a hostile work

environment in violation of Title VII and Section 1981.

       A hostile work environment exists "when the workplace is permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of



                                                 14
the victim's     employment    and create an abusive work environment."            Boyer-Liberto   v.

Fontainebleau Corp., 786 F.3d 264,277 (4th Cir. 2015). To prove such a claim, a plaintiff must

show that (1) the plaintiff experienced unwelcome harassment; (2) the harassment was based on

the plaintiffs   race, color, religion, national origin, or age; (3) the harassment was sufficiently

severe or pervasive to alter the conditions of employment and to create an abusive atmosphere;

and (4) there is some basis for imposing liability on the employer. Baquir v. Principi, 434 F.3d

733, 745-46 (4th Cir. 2006). A court's determination whether such an environment exists includes

a consideration    of "the frequency of the discriminatory     conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee's work performance." Boyer-Liberto, 786 F.3d at 277 (quoting Harris

v. Forklift Sys., Inc., 510 U.S. 17,23 (1993)). "[C]allous behavior by [one's] superiors," Bass v.

E.I DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003), or "a routine difference of

opinion and personality conflict with [one's] supervisor," Hawkins v. PepsiCo, Inc., 203 F.3d 274,

276 (4th Cir. 2000), in contrast, do not rise to the level of actionable harassment.

        Here, Hodge's hostile work environment claim is based in part on her allegations that she

was subjected to discrimination in table assignments and that she was denied promotions in favor

of white employees.      Even if Hodge considered these actions to be hostile and malicious, her

allegations about these standard forms of discrimination, which will be addressed through her other

claims, do not include the type of intimidation, ridicule, and insulting conduct that typically form

the basis of a hostile work environment claim. See Lester v. Natsios, 290 F. Supp. 2d 11, 33

(D.D.C. 2003) ("Discrete acts constituting discrimination or retaliation claims ... are different in

kind from a hostile work environment claim that must be based on severe and pervasive

discriminatory intimidation or insult." (citing National R.R. Passenger Corp. v. Morgan, 536 U.S.



                                                  15
101, 115 (2002»); see also Robertson v. Dodaro, 767 F. Supp. 2d 185,200 (D.D.C. 2011) ("The

plaintiff cannot ... simply bootstrap her claims of disparate treatment in an effort to create a hostile

work environment claim.").

       Beyond these allegations, Hodge's hostile work environment claim relies on her assertions

that Fleming threw out Hodge's food or drinks on several occasions and that on one occasion,

Fleming followed Hodge around the Restaurant, watching her every move, with an angry and

hostile facial expression. Such allegations do not describe harassment severe or pervasive enough

to support a hostile work environment claim. Hodge alleges no explicitly or implicitly racially

derogatory language or actions and has identified no abusive communication or even raised voices

in any of these instances. See Boyer-Liberto, 786 F.3d at 279-80 (finding sufficient evidence to

support a hostile work environment claim where the African American plaintiff was called a

"porch monkey" several times over a two-day period).            Although a single incident of racial

harassment can establish a hostile work environment, the one person-to-person              incident she

alleges-Fleming    following her around the restaurant with an angry facial expression-is        not the

kind of racially derogatory or physically threatening behavior that courts have found to support a

hostile work environment claim. See id. (holding that a de facto supervisor's threats to "get" the

plaintiff and to "make [the plaintiff] sorry," combined with the use of a racial epithet, were of the

"particular threatening character" that could support a hostile work environment claim); Smith,

202 F.3d at 239, 243 (finding sufficient evidence to support a hostile work environment claim

based on sex where a supervisor repeatedly made sexually derogatory remarks, "physically

threatened" the plaintiff repeatedly, "often concluded his orders to plaintiff by saying 'or else

you'll see what will happen to you,'" and threatened to kill her because of her gender when he told

her, with threatening gestures, that he "could see why a man would slit a woman's throat"). Indeed,



                                                   16
courts have declined to find a hostile work environment based on workplace conduct far more

severe than that alleged here. See, e.g., Buchhagen v. ICF Int'!, Inc., 545 F. App'x 217, 219 (4th

Cir. 2013) (stating that allegations of a supervisor mockingly yelling at the plaintiff in a meeting,

"yelling and pounding her hands on her desk during another meeting," "repeatedly harping on a

mistake" by the plaintiff, "making snide comments" to the plaintiff, "playing favorites with

employees and pitting employees against each other," and "unfairly scrutinizing and criticizing"

the plaintiffs use ofleave and lack of compliance with directives fall "far short of being severe or

pervasive enough to establish an abusive environment" (internal alterations omitted)). The Court

will therefore grant the Motions as to Hodge's claim of a hostile work environment under Title

VII and Section 1981.

IV.    Constructive Discharge

       Hodge also alleges that her resignation was compelled by Defendants'           discriminatory

actions and thus constituted a constructive discharge. Reading the Complaint liberally, the Court

construes Hodge as asserting a claim of constructive discharge under Title VII and Section 1981

based on the allegedly unfair table assignments, the failure to promote Hodge, Fleming throwing

away Hodge's food and drinks, Fleming following Hodge around the Restaurant, and the reduction

of Hodge's shifts.

       A claim of discriminatory constructive discharge arises when an employee resigns because

the "circumstances of discrimination" were "so intolerable that a reasonable person would resign,"

such that a court will treat the "resignation as though the employer actually fired" the employee.

Green v. Brennan, 136 S. Ct. 1769, 1779 (2016). Thus, the test is "objective intolerability," not

"deliberateness, or a subjective intent to force a resignation." EEOC v. Conso!. Energy, Inc., 860

F.3d 131, 144 (4th Cir. 2017) (quoting Green, 136 S. Ct. at 1779).           Defendants argue that



                                                 17
"Plaintiffs     Complaint falls far short of alleging conditions that rise to the level of 'objectively

intolerable'"    because, in their view, the incidents that Hodge complains of are "isolated and

innocuous."      Mot. Dismiss at 12, ECF No. 27-1. Without agreeing that the alleged conduct was

innocuous, the Court finds that, for the same reasons that it has concluded that the allegations do

not support a hostile work environment claim, they are also insufficient to state a plausible

constructive discharge claim. See Evans v. Int'l Paper Co., 936 F.3d 183, 193 (4th Cir. 2019)

(holding that for a constructive discharge claim, "the plaintiff must show 'something more' than

the showing required for a hostile work environment claim" (quoting Penn. State Police v. Suders,

542 U.S. 129, 147 (2004))).

        Notably, however, the Supreme Court has stated that a claim of "constructive discharge

resulting from ...      'hostile work environment'"      is only "one subset of Title VII constructive

discharge claims."       Penn. State Police v. Suders, 542 U.S. 129, 143 (2004).           Courts have

recognized that plaintiffs can instead establish a constructive discharge claim by showing that,

without regard to the hostility of the work environment, the "employer acts in a manner so as to

have communicated to a reasonable employee that she will be terminated, and the employee

resigns." EEOC v. Univ. o/Chicago Hospitals, 276 F.3d 326, 332 (7th Cir. 2002); see also Burks

v. Okla. Pub. Co., 81 F.3d 975, 978 (lOth Cir. 1996) ("This court has recognized that an employee

can prove a constructive discharge by showing that she was faced with a choice between resigning

or being fired. ").

        Nevertheless, Hodge's allegations do not state a claim of constructive discharge under this

alternate theory. The touchstone of this theory has been whether the anticipated termination is

clear and imminent. In University of Chicago Hospitals, for example, the plaintiff arrived at work

one morning to find that her belongings had been packed up and her office was being used for



                                                    18
storage. 276 F.3d at 332. In conjunction with a supervisor's comment that one of the plaintiff's

mistakes had been "the last straw," the court held that this evidence was sufficient to defeat the

employer's summary judgment motion. Id. at 332-33; see also Kodish v. Oakbrook Terrace Fire

Protection Dist., 604 F.3d 490, 494,502 (7th Cir. 2010) (holding that plaintiff was constructively

discharged where he was handed a resignation letter and told that ifhe did not sign it, he would be

terminated immediately). By contrast, courts have rejected constructive discharge claims where a

plaintiff's termination was less than certain. In another case, the court held that the initiation 0[-

and the plaintiff's refusal to submit to-a   fitness-for-duty examination did not make termination

imminent, even though the plaintiff submitted evidence that employees failing these tests were

typically fired. Wright v. Illinois Department o/Children and Family Services, 798 F .3d 513, 530-

31 (7th Cir. 2015). Likewise, Hodge has not provided allegations supporting the conclusion that

termination was imminent. The unequal table arrangements had been ongoing for over a year by

the time she resigned.   So had the promotions of white employees that she claims should have

gone to her. While her hours and shifts had recently been reduced to two days a week, even if

such reductions suggested that management was hoping she would quit, they do not show that she

was about to be fired.    As Hodge has failed to allege facts supporting a conclusion that her

termination was imminent, the Court will grant the Motions as to the constructive discharge claim.

V.     Intentional Infliction of Emotional Distress

       Hodge also alleges that Defendants' conduct amounts to intentional infliction of emotional

distress. To state a claim for intentional infliction of emotional distress ("lIED") under Maryland

law, a plaintiff must show (1) intentional or reckless conduct; (2) that was extreme and outrageous;

(3) the plaintiff suffered severe emotional distress; and (4) there was a causal connection between

the conduct and the emotional distress. Harris v. Jones, 380 A.2d 611, 614 (Md. 1977).



                                                  19
       The Complaint does not allege sufficient facts to meet the second element. A defendant is

liable for lIED only if the conduct is "so outrageous in character, and so extreme in degree, as to

go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable

in a civilized community."   Id. at 614 (quoting Restatement (Second) of Torts     S 46   cmt. d (Am.

Law Inst. 1965)); see, e.g., B.N v. K.K., 538 A.2d 1175, 1181 (Md. 1988)(stating that "[0 ]ne who

knowingly engages in conduct that is highly likely to infect another with an incurable disease of

this nature, and who also is aware of the nature of the disease" has engaged in conduct meeting

the standard for lIED); Reagan v. Rider, 521 A.2d 1246, 1251 (Md. Ct. Spec. App. 1987)

(affirming ajury verdict of lIED against the plaintiffs stepfather, who had engaged in sexual abuse

of the plaintiff during six years of her childhood).   The Defendants' alleged actions of skipping

Hodge in table assignments, failing to promote her, throwing out her food, and following her

around the Restaurant on one occasion, fall short of atrocious, extreme, or intolerable activity. See,

e.g., Beye v. Bureau o/Nat'/ Affairs, 477 A.2d 1197, 1204-05 (Md. Ct. Spec. App. 1984) (holding

that allegations that the plaintiff s supervisors gave him poor performance ratings, threatened to

fire him, harassed him, physically assaulted him, passed him over for promotion, and deceived

him into resigning were not sufficient to state an lIED claim). Moreover, Hodge has alleged no

facts that would support the conclusion that her emotional distress was "so severe that no

reasonable [person] could be expected to endure it." Harris, 380 A.2d at 616. Accordingly, the

Court will grant the Defendants' Motion as to Count VI and dismiss the lIED claim.




                                                 20
                                    CONCLUSION

      For the foregoing reasons, Defendants' Motions to ,Dismiss are GRANTED IN PART and

DENIED IN PART. A separate Order shall issue.




Date: November 15, 2019
                                                THEODORE D. CHUANG
                                                United States District Judg




                                           21
